DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-4 and 6-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Priority
Applicant has filed a certified copy of CN202010084100.2.

	Objections to Drawings:
	The specification does not mention the reference character 11 in figure 1.  The remarks do not address this issue.  Moreover, as amended claim 1 requires an “ion screen”, “variable curved surface ion lens” and a “matrix carrier”.  None of these elements are shown in the drawings.

	Rejections under 35 USC § 112(a) and 112(b):
	By amendment structure has been provided to the different light paths, therefore the issues under 35 USC § 112(a) and 112(b) have been resolved.  However, by amendment additional issues are raised discussed herein below.

	Rejections under 35 USC § 102(a)(1):
	By amendment, the previous rejection is overcome, however upon further search and consideration additional art has been found to anticipate the claims.
	


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: element 11 in figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “ion filter screen”, “ion detector”, “variable curved surface ion lens” and “matrix carrier” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4 and 6-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 lacks written description for “laser focusing spots are focused from a center to a periphery”.  MPEP 2163.03 V recites:
““While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved “”
 In the instant case, the specification fails to identify how laser spots are focused from a center to periphery.  Focusing laser spots from a center to periphery is a result achieved.  There is no disclosure of how this result is achieved.  Paragraphs [0025] and [0029] of the published application, like the claims merely suggest that the result is achieved without describing any structure as to how center to periphery focusing is performed.
Moreover, claim 1 lacks written description for “a variable curved surface ion lens” and “an ion filter screen” because the specification fails to describe the structure or function of what “a variable curved surface ion lens” and “ion filter screen” are such that one of ordinary skill in the art would recognize the applicant to be in possession of the claimed invention.  MPEP 2163.03 V recites “the written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement”.  Here the written description merely uses the claim terms without any disclosure as to what one of ordinary skill in the art should consider to be  “a variable curved surface ion lens” or a “ion filter screen”.  
Claims 3-4 and 6-10 lack written description by virtue of their dependencies on independent claim 1.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4 and 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “laser focusing spots are focused from a center to a periphery” is vague and indefinite because the claim does not provide a discernable boundary on what performs the function.  The recited function does not follow from the structure recited in the claim i.e. the laser coaxial excitation device, so it is unclear whether the function requires some other structure or is simply a result of operating the laser coaxial ion excitation device in a certain manner.  Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim.  See MPEP 2173.05(g) for more information.
Claim 1 is vague and indefinite for reciting “focused from a center to a periphery” because it is unclear as to what center and periphery the claim is referring to (i.e. the center of the laser spot? The matrix carrier?).
Claim 1 is vague and indefinite for requiring “laser focusing spots” and “a laser” because it is unclear whether the claimed laser focusing spots are formed by the claimed laser or by a separate unclaimed laser.
Claim 1 is further vague and indefinite for requiring “a light splitting lens” in line 10 and line 12.  It is unclear whether these are the same lenses or different.  The specification only teaches one light splitting lens.  It appears the light splitting lens of line 12 is the same as line 10, however no unambiguous determination can be made. 
Similarly, claim 1 is vague and indefinite for requiring “a laser transmission lens twice.  Paragraph [0025] of the published application only teaches one laser transmission lens.  It appears that the second claimed laser transmission lens is the same of the first, however no unambiguous determination can be made.
Claim 1 is further vague and indefinite for requiring “variable curved surface ion lens” because there is no disclosed structure or function of the variable curved surface ion lens.  Therefore, the boundaries of the claim are not clear.
Claim 1 is further vague and indefinite for requiring “ion screen” because there is no disclosed structure or function of an ion screen, therefore the boundaries are not clear.
Similarly claim 1 is vague and indefinite for requiring “lens set” because the specification does not structurally or functionally define what a lens set is, leaving the boundaries of the claim unclear.
Claims 3-4 and 6-10 are vague and indefinite by virtue of their dependencies on independent claim 1.
Claim 6 recites the limitation “the laser directly reaches the photosensitive sensor through the central hole” is vague and indefinite because the claim does not provide a discernable boundary on what performs the function.  The recited function does not follow from the structure recited in the claim i.e. laser coaxial ion excitation device, so it is unclear whether the function requires some other structure or is simply a result of operating the laser coaxial ion excitation device in a certain manner.  Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim.  See MPEP 2173.05(g) for more information.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eguchi et al. (JPH08148116) (copy of publication and machine translation submitted herewith)
Regarding claim 1, Eguchi et al. teach a laser coaxial ion excitation device (fig. 1), comprising a light path (between 18 and 26) and an ion transmission channel (between 26 and 34), whereinclaimed); the visually monitoring light path comprises a laser transmission lens (15), a light-splitting lens (20 in figure 10 not shown in figure 1 splits beams into 7a/7b) and a lens set (16b/27), and the visually monitoring light path is conjugate with the laser (as seen in figure 1); the visual illumination light path comprises a visual light source (8), a light-splitting lens (20 in figure 10) and a laser transmission lens (lens before 16b), and the visual illumination light path is conjugate with the laser (as seen in figure 1); the optical intensity monitoring light path comprises a photosensitive sensor (10); and the ion transmission channel comprises a variable curved surface ion lens (31 has a variable curved surface field by application of voltage to ion reflector), an ion filter screen (defectors 25a/b act as screen by deflecting unnecessary ions, see page 4, sixth paragraph) and an ion detecting device (34).
	Regarding claim 3, Eguchi et al. teach wherein the objective lens is a hollow structure (as seen in figure 1, 22 is hollow) and the objective lens is perpendicularly to the matrix carrier (as seen in figure 1).
	Regarding claim 4, Eguchi et al. teach wherein the fully reflecting mirror is a hollow structure and the fully reflecting mirror is a reflective mirror (as seen in figure 1 22a or 24 are both hollow and reflective)
Regarding claim 6, Eguchi et al. teach wherein the fully reflecting mirror has a central hole and the laser directly reaches the photosensitive sensor through the central hole so that laser intensity is monitored (24 or 22a each have a hole and laser directly reaches 10 via optical elements)
Regarding claim 7, Eguchi et al. teaches wherein the visual light source has a wavelength different from that of the laser (light beam 9 is described as “illuminating light”, whereas laser light is described as producing ion particles.  Illumination requires a visible light, whereas a laser light to produce ion particles requires a different wavelength (i.e. UV or IR), visible light is not sufficient to generate ions).
Regarding claim 8, Eguchi et al. teach wherein the fully reflecting mirror is a single hollow fully reflecting mirror for fixed focus ion excitation (24 or 22a).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Eguchi et al.
In regards to claim 10, Eguchi et al. differs from the claimed invention by not showing the 10-500 microns.  It would have been obvious to one having ordinary skill in the art at the time the invention was made for the size to be between 10-500 microns, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Note: Eguchi teaches a microscopic laser, therefore adjusting the size of the laser is routine.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616. The examiner can normally be reached M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881